Exhibit 99.1 ATC Venture Group Inc. Announces Financial Results For First and Second Fiscal Quarters MINNETONKA, Minn.(BUSINESS WIRE) ATC Venture Group Inc. (AMEX:ATC) today announced its financial results for the first and second fiscal quarters. For the Fiscal Quarter ended December 31, 2011 For the Fiscal Quarter ended December 31, 2010 Continuing Discontinued Continuing Discontinued Operations Operations Total Operations Operations Total Sales $ Cost of goods sold Gross profit (loss) Sales, general, & admin Other revenue (expense) (10,960 ) (14,812 ) (80,004 ) (94,816 ) Net gain (loss) pre tax $ ) $ $ $ ) $ ) $ ) Net gain (loss) $ ) $ $ $ ) $ ) $ ) For the Fiscal Quarter ended March 31, 2012 For the Fiscal Quarter ended March 31, 2011 Continuing Discontinued Continuing Discontinued Operations Operations Total Operations Operations Total Sales $ Cost of goods sold Inventory adjustments - Gross profit (loss) (90,203 ) Sales, general, & admin Intangible impairment - Operating expense - Other revenue (expense) (23,350 ) (236 ) (23,586 ) (23,998 ) Net loss pre tax $ ) $ $ ) $ ) $ ) $ ) Net gain (loss) $ ) $ $ ) $ ) $ ) $ ) The Company reported sales from continuing operations of $572 thousand for the fiscal quarter ended December 31, 2011 compared to $693 thousand in the prior year. The Company reported total sales, including sales from discontinued operations, of $6.12 million for the fiscal quarter ended December 31, 2011 compared to $4.24 million in the prior year. The Company reported sales from continuing operations of $1.96 million for the fiscal quarter ended March 31, 2012 compared to $660 thousand in the prior year. The Company reported total sales, including sales from discontinued operations, of $1.97 million for the fiscal quarter ended March 31, 2012 compared to a net loss of $2.98 million in the prior year. The Company reported a net loss from continuing operations of 45 thousand for the fiscal quarter ended December 31, 2011 compared to a net loss of $141 thousand in the prior year period. The Company reported a total net income, including net loss from discontinued operations, of $1.71 million for the fiscal quarter ended December 31, 2011 compared to a loss of $168 thousand in the prior year. The Company reported a net loss from continuing operations of $600 thousand for the fiscal quarter ended March 31, 2012 compared to $231 thousand in the prior year period. The Company reported a total net loss, including net loss from discontinued operations, of $598 thousand for the fiscal quarter ended March 31, 2012 compared to $1.35 million in the prior year.
